  Case 8:20-cv-02015-TPB-AAS Document 1 Filed 08/27/20 Page 1 of 6 PageID 1




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  SUMMER BREIDENBACH,

          Plaintiff,                                         Case No. 8:20-cv-02015

  v.

  I.Q. DATA INTERNATIONAL, INC.,

          Defendant.
                                                    /

                                         COMPLAINT

       NOW COMES Summer Breidenbach (“Plaintiff”), by and through her undersigned

attorney, complaining as to the conduct of I.Q. Data International, Inc. (“Defendant”), as follows:

                                    NATURE OF THE ACTION

   1. Plaintiff brings this action seeking redress for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                   JURISDICTION AND VENUE

   2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Middle District of Florida, a substantial portion the events or omissions giving rise to the

claims occurred within the Middle District of Florida, and Plaintiff resides in the Middle District

of Florida.




                                                1
  Case 8:20-cv-02015-TPB-AAS Document 1 Filed 08/27/20 Page 2 of 6 PageID 2




                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a is a

“consumer” as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47

U.S.C. §153(39).

    5. Defendant is a third party debt collection service with its principal place of business located

at 21222 30th Drive, Suite 120, Bothell, Washington 98028. Defendant regularly collects upon

consumers located within the state of Florida.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. Prior to the conduct giving rise to this action, Plaintiff rented and resided in an apartment

unit.

    8. Subsequently, Plaintiff left the apartment unit and incurred a debt in the amount of

approximately $713 (“subject debt”).

    9. Sometime thereafter, Defendant acquired the right to collect on the subject debt.

    10. In or around August 2020, Plaintiff realized Defendant was reporting the subject debt to

the credit reporting agencies.

    11. On August 17, 2020, Plaintiff placed a phone call to Defendant in an attempt to set up a

payment plan to pay off the entirety of the subject debt. During this call, Plaintiff agreed to pay

$400 that day and the remaining balance when she received her next paycheck, August 21.

    12. On August 21, 2020, Plaintiff was informed by her employer that she would not be

receiving a paycheck until September 1.



                                                  2
  Case 8:20-cv-02015-TPB-AAS Document 1 Filed 08/27/20 Page 3 of 6 PageID 3




   13. Plaintiff immediately contacted Defendant, requested that payment be cancelled, and

attempted to set up a payment for September 1.

   14. Defendant informed Plaintiff this was unacceptable and threatened she “had to make the

payment by August 24.” Defendant then stated she needed to get a payday loan and if she was

denied they might be able to push back the payment.

   15. Consequently, Plaintiff applied for, and was denied, several different payday loans.

   16. On August 24, 2020, Plaintiff called Defendant to explain what happened. During this call,

Defendant’s representative stated that she needed to go to Ace Cash Loan, and was required to go

in person, that she could not apply online or over the telephone.

   17. Worried and confused, Plaintiff disconnected the call.

   18. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to emotional distress.




                                              DAMAGES

   19. Defendant’s misleading and deceptive collection conduct has severely disrupted Plaintiff’s

daily life and general well-being.

   20. Plaintiff has expended time and incurred costs consulting with her attorneys as a result of

Defendant’s false, deceptive, harassing, and misleading collection efforts.

   21. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, nuisance, emotional distress, harassment, emotional distress, and anxiety.




                                                 3
  Case 8:20-cv-02015-TPB-AAS Document 1 Filed 08/27/20 Page 4 of 6 PageID 4




   22. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   23. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   24. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   25. Moreover, Defendant is a “debt collector” because it acquired rights to the debt after it was

in default. 15 U.S.C. §1692a(6).

   26. The debt in which Defendant attempting to collect upon is a “debt” as defined by FDCPA

§1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

   27. Defendant used the phone to attempt to collect the debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   28. Defendant’s communications to Plaintiff were made in connection with the collection of

the debt.

   29. Defendant violated 15 U.S.C. §§1692e, e(10), and f through its unlawful debt collection

practices on a debt that never belonged to Plaintiff.

       a. Violations of FDCPA § 1692e

   30. Defendant violated §1692e and e(10) when it misleadingly stated Plaintiff needed to pay

the debt off in full by August 24. Placing a false, arbitrary deadline on Plaintiff served no purpose

other than to worry and confuse Plaintiff into making an immediate payment on the subject debt.



                                                  4
  Case 8:20-cv-02015-TPB-AAS Document 1 Filed 08/27/20 Page 5 of 6 PageID 5




Moreover, Defendant violated §1692e and e(10) when it told Plaintiff she was required to get a

payday loan to pay off the subject debt immediately. Finally, Defendant made a false

representation to Plaintiff by stating if she was denied a pay day loan, they would be able to adjust

her payment schedule. Plaintiff was denied several loans, and Defendant did nothing but require

Plaintiff to try to obtain another.

        b. Violations of FDCPA § 1692f

    31. Defendant violated §1692f when it unfairly and unconscionably required Plaintiff to

attempt to obtain a pay day loan to pay off her debt. Furthermore, in the midst of an ongoing

pandemic, it was unconscionable for Defendant to try and force Plaintiff to obtain this loan in

person, disregarding any concern for Plaintiff’s health and well being.

    32. Upon information and belief, Defendant systematically attempts to collect debts through

misleading and unconscionable conduct and has no procedures in place to assure compliance with

the FDCPA.

    33. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff SUMMER BREIDENBACH respectfully requests that this Honorable
Court:
       a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
        b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
            for the underlying FDCPA violations;
        c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k; and
        d. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.




                                                 5
 Case 8:20-cv-02015-TPB-AAS Document 1 Filed 08/27/20 Page 6 of 6 PageID 6




Dated: August 27, 2020                        Respectfully Submitted,

                                              /s/ Alexander J. Taylor
                                              Alexander J. Taylor, Esq.
                                              Florida Bar No. 1013947
                                              Counsel for Plaintiff
                                              Sulaiman Law Group, Ltd
                                              2500 S Highland Ave, Suite 200
                                              Lombard, IL 60148
                                              Telephone: (630) 575-8181
                                              ataylor@sulaimanlaw.com




                                     6
